UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA,                                     Docket No. 18 Cr. 134 (KAM)

                -against-                                       NOTICE OF MOTION
                                                        (To Be Relieved and Withdraw As Counsel)
DONVILLE INNISS,
                            Defendant.

--------------------------------- X

        PLEASE TAKE NOTICE that Anthony L. Ricco, Esq., and Steven Z. Legon, Esq.,

counsel for Donville Inniss, will move this Court before the Honorable Kiyo A. Matsumoto, United

States District Judge, in the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New

York, at a time that is convenient for the Court, for the following relief:

        1.      For an order permitting Anthony L. Ricco, Esq., and Steven Z. Legon, Esq. to be

relieved and withdraw as counsel for Donville Inniss.

        2.      For such other and further relief as to this Court may deem just and proper.

Dated: New York, New York
       December 10, 2020
                                                        Yours, etc.



                                                        Attorney for Donville Inniss
                                                        20 Vesey Street, Suite 400
                                                        New York, New York 10007
                                                        Tel. (212) 791-3919
                                                        Email: Tonyricco@aol.com

TO:     Hon. Kiyo A. Matsumoto
        United States District Court Judge
        Eastern District of New York
        225 Cadam Plaza East
        Brooklyn, New York 11201

        A.U.S.A. Sylvia Shweder (By E.C.F.)
        A.U.S.A. David Gopstein (By E.C.F.)
        A.U.S.A. Gerald M. Moody, Jr. (By E.C.F.)

        Donville Inniss (By Email)
